DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claims language.

Double Patenting Considerations:
With regard to U.S. Pat. No. 10,730,181, the independent claim language of the present Application discloses “classification” information not taught in the claim language of ‘181.  In addition, the local cache disclosed in the independent claims of the present Application is only disclosed in dependent claim 9 of ‘181.
With regard to U.S. Pat. No. 11,017,317, the independent claim language of the present Application discloses “server’ system that enables the sharing of “classification” information not taught in the claim language of ‘317.
With regard to U.S. Appl. No. 16/716,874, the independent claim language of the present Application discloses “classification” information not taught in the current claim language of ‘874.
Therefore, no double patenting rejections currently exist with regard to the current Application.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:

Claim Objections
Claims 3, 5 – 7, 13, 15, 18, and 20 are objected to because of the following informalities:
Claim 3 recites the limitation "one or more objects" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more objects”;
Claim 13 recites the limitation "one or more objects" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more objects”;
Claim 18 recites the limitation "one or more objects" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more objects”;

Claim 3 recites the limitation "an environment" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the environment” or “a second environment”;
Claim 13 recites the limitation "an environment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the environment” or “a second environment”;
18 recites the limitation "an environment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the environment” or “a second environment”;

Claim 3 recites the limitation "sensor data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the sensor data” or “second sensor data”;
Claim 13 recites the limitation "sensor data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the sensor data” or “second sensor data”;
Claim 18 recites the limitation "sensor data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the sensor data” or “second sensor data”;

Claim 3 recites the limitation "a classification" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the classification” or “a second classification”;
Claim 13 recites the limitation "a classification" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the classification” or “a second classification”;
Claim 18 recites the limitation "a classification" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the classification” or “a second classification”;

Claim 5 recites the limitation "the generated embedding" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a generated embedding”, “the generated first embedding”, or “the generated second embedding”;
Claim 6 recites the limitation "the generated embedding" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a generated embedding”, “the generated first embedding”, or “the generated second embedding”;
Claim 7 recites the limitation "the generated embedding" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a generated embedding”, “the generated first embedding”, or “the generated second embedding”;
Claim 15 recites the limitation "the generated embedding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a generated embedding”, “the generated first embedding”, or “the generated second embedding”;
Claim 20 recites the limitation "the generated embedding" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a generated embedding”, “the generated first embedding”, or “the generated second embedding”;

6 recites the limitation "embeddings" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the embeddings” or “second embeddings”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A computer-implemented method comprising:
obtaining, by a robot, sensor data indicating characteristics of an object;
determining, by the robot, a classification for the object; generating, by the robot, a first embedding for the object using a machine learning model stored by the robot;
storing, by the robot, the generated first embedding and data indicating the classification for the object in a local cache of the robot;
sending, by the robot, the generated first embedding and the data indicating the classification to a server system over a communication network;
receiving, by the robot, a second embedding and a corresponding classification from the server system over the communication network, wherein the received second embedding is generated by a second robot and corresponds to a second object; and
storing, by the robot, the received second embedding and corresponding classification in the local cache of the robot.

Independent claim 11:
11.	A robot comprising:
one or more processors; and
one or more machine-readable media storing instructions that, when executed by the one or more processors, cause the robot to perform operations comprising:
obtaining, by the robot, sensor data indicating characteristics of an object;
determining, by the robot, a classification for the object;
generating, by the robot, a first embedding for the object using a machine learning model stored by the robot;
storing, by the robot, the generated first embedding and data indicating the classification for the object in a local cache of the robot;
sending, by the robot, the generated first embedding and the data indicating the classification to a server system over a communication network;
receiving, by the robot, a second embedding and a corresponding classification from the server system over the communication network, wherein the received second embedding is generated by a second robot and corresponds to a second object; and
storing, by the robot, the received second embedding and corresponding classification in the local cache of the robot. 
Independent claim 16:
16.	One or more non-transitory machine-readable media storing instructions that, when executed by one or more processing devices, cause a robot to perform operations comprising:
obtaining, by the robot, sensor data indicating characteristics of an object;
determining, by the robot, a classification for the object;
generating, by the robot, a first embedding for the object using a machine learning model stored by the robot;
storing, by the robot, the generated first embedding and data indicating the classification for the object in a local cache of the robot;
sending, by the robot, the generated first embedding and the data indicating the classification to a server system over a communication network;
receiving, by the robot, a second embedding and a corresponding classification from the server system over the communication network, wherein the received second embedding is generated by a second robot and corresponds to a second object; and
storing, by the robot, the received second embedding and corresponding classification in the local cache of the robot. 
These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/